Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 30, 2015

                                            No. 04-15-00429-CV

                                        IN RE Ronald J. REYES Jr.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

       On July 29, 2015 real parties in interest Jim and Terri Rice filed an unopposed motion for
extension of time to file a response to the petition for writ of mandamus. The motion is
GRANTED. A response on behalf of the real parties in interest is now due by August 31, 2015.

           It is so ORDERED on July 30, 2015.

                                                                              PER CURIAM



ATTESTED TO: _____________________________
                   Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2015-CI-06251, styled In the Interest of P.R.R., A Child, pending in the
73rd Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding. Judge Walsh
rendered the challenged order on May 8, 2015, which was later reduced to a written order and signed by Judge
Karen Pozza.